Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 7, 2018

                                      No. 04-18-00540-CR

                                          Bert VILLA,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR1598
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER

       In cause number 2014-CR-1598, Appellant was tried by the court and found guilty of
repeated violation of a court order. On January 21, 2015, the trial court sentenced Appellant to
confinement in the Texas Department of Criminal Justice—Institutional Division for eight years
but suspended the sentence and placed Appellant on community supervision. Later, Appellant’s
community supervision was revoked and Appellant was incarcerated.
        On March 22, 2018, Appellant filed a notice of appeal which this court designated as
appeal number 04-18-00192-CR. We dismissed the appeal for want of jurisdiction; our mandate
issued on July 25, 2018.
         On July 27, 2018, in cause number 2014-CR-1598, Appellant filed a motion for leave to
file a late notice of appeal.
        A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. Olivo v.
State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent a timely motion for new trial, a
defendant’s notice of appeal is timely filed if it is filed within thirty days after (1) the day
sentence is imposed or suspended in open court, or (2) the day the trial court enters an appealable
order. See TEX. R. APP. P. 26.2; Olivo, 918 S.W.2d at 522. In this case, the record indicates
Appellant’s notice of appeal was not timely filed.
        A late notice of appeal may be considered timely and invoke a court of appeals’
jurisdiction if it meets the following requirements:
       (1) it is filed within fifteen days of the last day allowed for filing,
       (2) a motion for extension of time is filed in the court of appeals within fifteen
           days of the last day allowed for filing the notice of appeal, and
       (3) the court of appeals grants the motion for extension of time.

Olivo, 918 S.W.2d at 522; see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.
Crim. App. 1991) (stating that an out-of-time appeal from a final felony conviction may be
sought by filing a writ of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal
Procedure).
        We ORDER Appellant to show cause in writing within TWENTY DAYS of the date of
this order why this appeal should not be dismissed for want of jurisdiction. See Olivo, 918
S.W.2d at 522; Ater, 802 S.W.2d at 243.



                                                       _________________________________
                                                       Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2018.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court